REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of an apparatus for electrolessly sprinkling animal feed, in particular dry feed, with pharmaceuticals, forage additives, and/or further supplementary products authorized under pharmaceutical and/or feed law in a conveying system, wherein the apparatus comprises: a housing; a mount; and a transmission element comprising a section actuating the spray head, as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EBONY E EVANS/Primary Examiner, Art Unit 3647